United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hanson, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-226
Issued: September 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2010 appellant filed a timely appeal from a September 21, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for
disability wage-loss compensation and an October 1, 2010 merit decision finding that he had not
established an employment-related cardiac condition. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a cardiac
condition causally related to his June 23, 2010 employment injury; and (2) whether he was
disabled from August 23 to September 10, 2010 due to his accepted work injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2010 appellant, then a 48-year-old rural letter carrier, filed a claim alleging
that on June 23, 2010 he fainted due to heat exhaustion and struck his head on a door frame. He
stopped work on June 23, 2010. OWCP accepted his claim for a single episode of heat syncope.
Appellant received treatment at a hospital on June 23, 2010. He provided a history of
fainting after leaning over to put mail in a box. Appellant related that when he woke up his
vehicle had traveled about 150 feet and into a ditch. A nurse practitioner diagnosed syncope and
probably heat exhaustion.
In a June 27, 2010 form report, Dr. Christopher Bunch, a Board-certified surgeon,
diagnosed syncope secondary to dehydration and checked “no” that the condition was not caused
or aggravated by employment. He instructed appellant to follow up with a cardiologist and
found that he could resume his usual employment on July 1, 2010.
In a June 30, 2010 return to work certificate, Dr. Andrea DeNeen, a Board-certified
internist, diagnosed syncope and found that appellant was disabled from June 23 to July 7, 2010,
but could return to work on July 6, 2010. In a narrative report of the same date, Dr. DeNeen
discussed his history of syncope a week earlier while delivering mail in his vehicle. She noted
that tests taken at the emergency room revealed no abnormalities. Dr. DeNeen diagnosed
uncontrolled hypertension, morbid obesity and an episode of syncope. She recommended a
cardiac catheterization to evaluate whether appellant had coronary artery disease.
On July 2, 2010 appellant underwent a left heart catheterization and coronary
angiography. The results were normal.
On August 12, 2010 OWCP advised appellant of its acceptance of his claim for a single
incident of heat syncope. It requested that he submit a rationalized report from his attending
physician explaining how his heart catheterization and angiography were related to the accepted
work incident and addressing whether he was off work due to the syncope incident or another
condition.
In a report dated July 8, 2010, Dr. DeNeen diagnosed an episode of syncope “with no
evidence of eipcardial coronary artery disease, normal systolic function and an episode of
nonsustained ventricular tachycardia.” An echocardiogram performed on July 9, 2010 showed
no obvious abnormalities.
In a form report dated August 19, 2010, Dr. Nathan Reed, a Board-certified surgeon,
listed the history of injury as syncope on June 23, 2010 and a catheterization on July 12, 2010.
He diagnosed syncope and ventricular tachycardia. Dr. Reed checked “yes” that the condition
was caused or aggravate by an employment activity and explained that the heat and humidity did
not cause the ventricular tachycardia but could provoke an attack. He advised that appellant was
totally disabled from June 23 to August 24, 2010 and could work with restrictions beginning
August 24, 2010. In an accompanying narrative report of the same date, Dr. Reed related that
“the excessive heat and humidity of the conditions of this summer and specifically on the date of
his prolonged syncope and motor vehicle accident can definitely contribute to the ability for him

2

to have the rhythm that he is otherwise predisposed to. They are not the underlying cause of the
ability to have this abnormal rhythm but they can certainly place undue stress on this system….”
Appellant filed a claim for compensation beginning August 23, 2010. By decision dated
September 21, 2010, OWCP denied his claim for compensation from August 23 to
September 10, 2010. It determined that the medical evidence indicated that he was not working
due to a nonemployment-related cardiac condition.
In a report dated July 12, 2010, received by OWCP on September 24, 2010, Dr. Reed
discussed appellant’s history of syncope driving his work truck on June 23, 2010. He diagnosed
“[n]onsustained ventricular tachycardia, frequent ventricular ectopy and profound syncope in a
man with an otherwise structurally normal heart.”
In a report dated August 25, 2010, Dr. DeNeen diagnosed ventricular tachycardia status
post implantable cardioverter defibrillator, hypertension, tachycardia and hypertriglyceridimia.
She noted that appellant could no longer drive commercially and would be unable to continue
with his employment.
On September 24, 2010 Dr. DeNeen advised that appellant was hospitalized after he
experienced syncope delivering mail. She stated:
“Dr. Heed conducted an electrophysiologic study which did show evidence of
inducible ventricular tachardia. Multiple attempts at ablation were made [but]
were unsuccessful. [Appellant] therefore then required an automatic implanted
cardioverter defibrillator.
“While his job situation and weather conditions the day of his presentation did not
cause him to develop the underlying anatomy responsible for his arrhythmia, it
probably unmasked and exacerbated his as of yet undiagnosed underlying
condition.”
By decision dated October 1, 2010, OWCP denied appellant’s claim for a cardiac
condition after finding that the medical evidence did not establish that he sustained an
employment-related heart condition.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation of FECA; that an injury was sustained while in the performance of duty as alleged; and
that any disability and/or specific condition, for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every

2

5 U.S.C. §§ 8101-8193.

3

compensation claim regardless of whether the claim is predicated upon a traumatic injury or
occupational disease.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.4 Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.5 The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty7
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
On July 1, 2010 appellant filed a traumatic injury claim alleging that on June 23, 2010 he
fainted and struck his head on a door frame. OWCP accepted his claim for a single incident of
heat syncope. It noted that appellant was receiving treatment for a cardiac condition, which it
had not accepted as employment related.
The Board finds that the medical evidence is insufficient to establish that appellant
sustained a cardiac condition caused or aggravated by the June 23, 2010 work injury or that he
was disabled beginning August 23, 2010 due to his employment injury. Where a claimant claims
that, a condition not accepted or approved by OWCP was due to his employment injury, he bears
the burden of proof to establish that the condition is causally related to the employment injury
through the submission of rationalized medical evidence.9 In a June 27, 2010 form report,
Dr. Bunch diagnosed syncope due to dehydration and indicated that the condition was not related
to employment.
On July 12, 2010 Dr. Reed discussed appellant’s history of syncope at work on June 23,
2010 and diagnosed ventricular tachycardia. He did not, however, address the cause of the
ventricular tachycardia. Medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship.10

3

Caroline Thomas, 51 ECAB 451 (2000); Calvin E. King, 51 ECAB 394 (2000).

4

John W. Montoya, 54 ECAB 306 (2003).

5

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

Montoya, supra note 4.

8

Judy C. Rogers, 54 ECAB 693 (2003).

9

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

10

Hightower, supra note 5; S.E., Docket No. 08-2214 (issued May 6, 2009).

4

In an August 19, 2010 form report, Dr. Reed provided a history of injury as syncope on
June 23, 2010 and a cardiac catheterization on July 12, 2010. He diagnosed ventricular
tachycardia and syncope. Dr. Reed checked “yes” that the condition was caused or aggravated
by employment. He asserted that heat and humidity did not cause the ventricular tachycardia but
could precipitate an attack. Dr. Reed explained in an accompanying narrative report that the heat
and humidity could contribute to an attack in a predisposed individual. OWCP, however, has
accepted appellant’s claim for a single episode of syncope. The issue is whether his cardiac
condition resulted from the June 23, 2010 work injury. Dr. Reed opined that heat and humidity
on June 23, 2010 caused a single episode of ventricular tachycardia did not find that the
underlying condition of ventricular tachycardia was caused or exacerbated by the accepted work
incident. Consequently, his opinion is insufficient to meet appellant’s burden of proof.
On June 30, 2010 Dr. DeNeen reviewed the history of injury and diagnosed hypertension,
obesity and syncope. She opined that appellant was disabled from June 23 to July 7, 2010 but
could resume work on July 6, 2010. Dr. DeNeen referred him for a cardiac catheterization,
which yielded normal results. On July 8, 2010 she diagnosed syncope with no evidence of
coronary artery disease but an episode of ventricular tachycardia. Dr. DeNeen noted in an
August 25, 2010 report that appellant had undergone the implantation of a cardioverter
defibrillator. She advised that he could not drive commercially and thus could not continue in
his employment. Dr. DeNeen, in these reports, did not address the cause of appellant’s cardiac
condition; thus, her opinion is of little probative value.11
In a report dated September 24, 2010, Dr. DeNeen found that appellant’s work and the
weather on the date of injury did not cause his arrhythmia but “probably unmasked and
exacerbated his as of yet undiagnosed underlying condition.” She did not, however, provide any
rationale for her conclusion that the June 23, 2010 work injury exacerbated appellant’s
underlying ventricular tachycardia. The Board has held that the mere fact that a disease or
condition manifests itself during a period of employment does not raise an inference of causal
relationship between the condition and the employment.12 A physician must provide an opinion
on whether the employment incident described caused or contributed to the claimant’s diagnosed
medical condition and support that opinion with medical reasoning to demonstrate that the
conclusion reached is sound, logical and rationale.13 Dr. DeNeen failed to provide any rationale
for her conclusion and thus her opinion is insufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.14 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
11

See K.W., 59 ECAB 271 (2007).

12

D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

13

Montoya, supra note 4.

14

D.E., supra note 12; George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

5

in support of his or her opinion.15 He failed to submit such evidence and therefore failed to
discharge his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
The term disability as used in FECA16 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.17 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.18 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.19 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.20
ANALYSIS -- ISSUE 2
As discussed, OWCP accepted appellant’s claim for a single episode of heat-related
syncope and he has not met his burden to show that his claim should be expanded to include an
employment-related cardiac condition. Consequently, appellant must submit medical evidence
establishing that he was disabled from work from August 23 to September 10, 2010 due to his
heat syncope.
The Board finds that the medical evidence is insufficient to show that appellant was
disabled from August 23 to September 10, 2010 due to his accepted employment injury. In a
June 27, 2010 form report, Dr. Bunch found that appellant was able to resume his regular
employment on July 1, 2010. On June 30, 2010 Dr. DeNeen advised that appellant could return
to work on July 6, 2010.
In a form report dated August 19, 2010, Dr. Reed diagnosed a history of syncope on
June 23, 2010 and heart catheterization on July 12, 2010. He checked “yes” that the condition
was employment related, explaining that heat could cause an episode of ventricular tachycardia.
Dr. Reed found that appellant was totally disabled from June 23 to August 24, 2010 but could
return to work with restrictions on August 24, 2010. He did not, however, address whether the
work restrictions resulted from the accepted single episode of heat syncope on June 23, 2010 or
15

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

16

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

17

Paul E. Thams, 56 ECAB 503 (2005).

18

Id.

19

Id.

20

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

the nonwork-related cardiac catheterization on July 12, 2010. The issue of whether a claimant’s
disability is related to an accepted condition is a medical question which must be established by a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disability is causally related to employment factors and supports that conclusion with
sound medical reasoning.21
On August 25, 2010 Dr. DeNeen diagnosed ventricular tachycardia postimplantable
cardioverter defibrillator, hypertension, tachycardia and hypertriglyceridimia. She found that
appellant could not continue with his employment as he was no longer able to drive
commercially. Dr. DeNeen did not attribute his inability to work to his June 23, 2010
employment injury and thus her opinion is of little probative value.
The remaining evidence of record does not specifically address disability from
employment. The Board will not require OWCP to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.22
Appellant may submit new evidence or argument with a written request to OWCP within
one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a cardiac condition
causally related to his June 23, 2010 employment injury or that he was disabled from August 23
to September 10, 2010 due to his accepted work injury.

21

Sandra D. Pruitt, 57 ECAB 126 (2005).

22

Fereidoon Kharabi, 52 ECAB 291 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the October 1 and September 21, 2010 merit
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

